Opinion issued June 27, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00541-CR
____________

RAUL A. GONZALEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 860673



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on March 28, 2002.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore Monday, April 29, 2002, because
the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1). 
Notice of appeal was deposited in the mail on April 30, 2002, according to the
postmark on the copy of the envelope included in the clerk's record.  Because the
notice of appeal was mailed after the filing deadline, it did not comply with Rule 9.2
of the Texas Rules of Appellate Procedure, the "mailbox rule."  See Tex. R. App. P.
9.2(b).  Although the notice of appeal was filed within the 15-day time period for
filing a motion for extension of time to file notice of appeal, no such motion for
extension of time was filed.  See Tex. R. App. P. 26.3.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.